DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
 
Election/Restrictions
Claims 36-39 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2012.

Claims 20, 27, 31 and 40-44 are currently under examination.

Claim Objections
Claims 20 and 42-44 are objected to because of the following informalities:  term “thereof,” in line 7, the term “flavonoids,” in line 17, the term “additive;” in line 18, and the term “emulsion;” in line 18 of claim 20 contain the wrong punctuation.  The terms that are part of the composition should have a semi-colon instead of a comma and the “wherein” clause should have a comma before the term “wherein”.  This applies to claims 42-44, which all contain the improper punctuation, as well.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  the term “xanthangum” is missing the space and the “and”.  The phrase should be written as and xanthan gum.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 20, 27, 31 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr (R, WO9833472A1), in view of Tice (V1), and Messenger (I*, 6020327).
Barr teaches a pharmaceutical or cosmetic composition for preventing or treating androgenic alopecia comprising a lipophilic extract of serenoa repens fruit (please note that the extract taught by Barr inherently contains at least 90% phytosterols and/or flavonoids and inherently has the instantly claimed activity, since the extract appears to be one and the same as the extract claimed by Applicant).  Barr does not require additional active ingredients, however, Barr further teaches that the composition can optionally comprise one or more active ingredients (See abstract).  Barr further teaches that the formulation is in the form of oral forms or in topical forms, such as creams or gels and that the extract can 
Tice teaches lipophilic ingredients of saw palmetto berries can be prepared by using 90% ethanol and that extracts of saw palmetto are used for treating hair loss (See page 3). Tice further teaches that sterol fractions rich in sitosterol are isolated from stillbottoms after distillation of soybeans (which reads on an extract of soya beans) (See page 3) and that sitosterol has antiandrogenic properties (See page 5).
Messenger teaches a method of treating hair loss comprising administering an aromataseinhibitor, wherein the aromatase inhibitor is 4-hydroxy androstenedione (See column 2, lines 37-53). 
The above references do not require additional active ingredients.
Although the references do not teach the mechanisms in the claims, that the loss of hair on the scalp is stopped or that the pigmentation of hair is maintained, the claimed functional properties are inherent to the preparation taught by the references because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by references are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the composition taught by references inherently has the same properties and mechanisms of action as those claimed.  
It would have been obvious to modify the composition taught by Barr by combining extracts of saw palmetto berry ethanol extract, with a sitosterol rich fraction of soybean and/or 4-hydroxy androstenedione in combination with a carrier or excipient, and to topically apply the composition to a person suffering from hair loss and baldness because at the time the invention was made, it was known that an ethanol extract of Serenoa repens berry, a sitosterol rich fraction of soybean and/or 4-hydroxy androstenedione are effective for treating hair loss and baldness as clearly taught by the above references. A person of ordinary skill in the art would have understood to use an ethanol extract of saw palmetto berry extract as the extract, since it was known that ethanol is effective for extracting lipophilic compounds, and it was known that an ethanol extract of serenoa repens berry is safe and effective for treating male pattern baldness.  A person of ordinary skill in the art would have understood to use soybean extract that is sitosterol rich to treat baldness, since it was known that soybean extract containing sitosterol is safe and effective for promoting hair growth.  The skilled artisan would have 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references an ethanol extract of Serenoa repens, a sitosterol rich fraction of soybean or isolated sitosterol, 4-hydroxy androstenedione, and water are effective for treating baldness and increasing hair growth, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
s 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr (Q*), in view of Imamura et al. (O*).
Barr teaches a pharmaceutical or cosmetic composition for preventing or treating androgenic alopecia comprising a lipophilic extract of serenoa repens fruit (please note that the extract taught by Barr inherently contains at least 90% phytosterols and/or flavonoids and inherently has the instantly claimed activity, since the extract appears to be one and the same as the extract claimed by Applicant).  Barr does not require additional active ingredients, however, Barr further teaches that the composition can optionally comprise one or more active ingredients (See abstract).  Barr further teaches that the formulation is in the form of oral forms or in topical forms, such as creams or gels and that the extract can be administered in an amount of 100 mg-500 mg per day and can be administered in an amount of 10% (See page 8 and Example).
Imamura teaches a hair growth emulsion lotion comprising rape oil [which reads on (A) “aromatase inhibition exhibiting extracts of rapeseed”] in an amount of 1-100% (See paragraph 0005)(See working Example 6).  Imamura further teaches that the formulation contains water.  Imamura further teaches a hair growth tonic comprising plant oil, wherein the plant oil can be rapeseed oil.  Imamura further teaches that the tonic can further, optionally, comprise additional ingredients, wherein the ingredients can be a cosmetic material, drug or quasi-drug or other ingredients for tonics.
It would have been obvious to modify the composition taught by Barr by combining an extract of Serenoa repens serrulata with rapeseed oil with because at the time the invention was made, it was known that an extract of saw palmetto and rapeseed oil could be used in the form of a topical formulation for application to hair as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which isuseful for the same purpose. The idea for combining them flows logically from their having been usedindividually in the prior art. Based on the disclosure by these references that an extract of saw palmetto fruit and rapeseed oil are useful and effective ingredients in topical application to benefit hair, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are 
Thus, an artisan of ordinary skill would reasonably expect that combining an extract of saw palmetto fruit and rapeseed oil would provide an even more effective composition for topical application to the hair. This reasonable expectation of success would motivate the artisan to use an extract of saw palmetto fruit and rapeseed oil to provide an effective composition for treating hair based upon the beneficial teachings of the above references. 
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571) 272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1655